 



EXHIBIT 10.63
AMENDMENT TO
THE DURIRON COMPANY, INC.
INCENTIVE COMPENSATION PLAN FOR KEY EMPLOYEES
AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1992
1. Preamble. The Duriron Company, Inc., predecessor to Flowserve Corporation
(“Flowserve”), amended and restated its Incentive Compensation Plan (the “Plan”)
effective January 1, 2002. Section VIII B of the Plan as so amended and restated
permitted deferral of Incentive Awards. Section IX of the Plan prescribes a
procedure and schedule for payment of deferred cash awards. Since such amendment
and restatement, section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), has been enacted and has become effective with respect to the
Plan. The Plan will be amended in 2006 for overall compliance with section 409A
of the Code. In the interim, Question and Answer 20 of Internal Revenue Service
Notice 2005-1 permits distribution of certain amounts without respect to the
otherwise applicable limitations of section 409A. By this amendment, Flowserve
intends to accomplish amendment of the Plan to provide for such distributions.
Section XI of the Plan permits the Board of Directors of Flowserve to amend the
Plan.
2. Amendment. Pursuant to Section XI of the Plan, the Plan is hereby amended by
adding the following Section IX E to the Plan, to follow Section IX D and to
precede Section X:
“E. 2005 DISTRIBUTION. Notwithstanding anything to the contrary in this Plan,
the entire amount credited to the unsecured Deferred Compensation accounts of
former employee Participant William Jordan and current employee Participant
Ronald F. Shuff will be distributed in full to such Participants, respectively,
prior to December 31, 2005. Such distributions will be includible in the
reportable taxable income of such Participants for the taxable year 2005. This
distribution is in accordance with Question and Answer 20 of Internal Revenue
Service Notice 2005-1, and shall terminate the participation of such former
employee Participant in the Plan and shall terminate the prior deferrals under
the Plan of Participant Ronald F. Shuff. Such distributions shall be made
through payment of single cash lump sums.”
3. Effect of Amendment. Except as amended by this Amendment to The Duriron
Company, Inc. Incentive Compensation Plan for Key Employees as Amended and
Restated Effective January 1, 1992, the Plan, as amended and restated January 1,
1992, and as it may have been amended thereafter, shall remain in full force and
effect.

                  FLOWSERVE CORPORATION
 
           
 
  By:       Pension and Investment Committee            
 
      By:   /s/ Mark A. Blinn, Member
 
           
Executed December 14, 2005
           

1